Exhibit 10.16

Classified as: PRIVATE AND CONFIDENTIAL

Picture 1 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL. LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

DON DAVID GOLD MEXICO S.A. DE C.V.

Las Rosas No. 339

Col. Reforma, Oaxaca, Oaxaca

CP 68050

Mexico

Ph. +52 951 52l6 8258

 

21 December 2015.

 

 

 

PURCHASE CONTRACT

103-16CMX-012-0-P

 

This contract is concluded on the 21st day of December 2015 (the “Effective
Date”) between DON DAVID GOLD MEXICO S.A. DE C.V., Las Rosas No. 339 Col.
Reforma, Oaxaca, Oaxaca, C.P. 68050, Mexico (the “Seller”) and TRAFIGURA MEXICO,
S.A. DE C.V., Reforma 115 piso 21, despacho 2102, Col. Lomas de Chapultepec,
Mexico D.F., Mexico (the “Buyer”).

 

SCOPE OF THE CONTRACT

 

The Seller agrees to sell zinc concentrate and the Buyer agrees to buy zinc
concentrate at the terms and conditions set out below:

 

DEFINITIONS

 

 

 

 

1 ounce means:

    

1 troy ounce of 31.1035 grams;

1 ton means:

 

1 metric ton of 1,000 kilograms or 2204.62 lbs;

1 unit means:

 

1% of the dry net weight;

Affiliates means:

 

in relation to any company or corporation, a Subsidiary or Holding Company of
that company or corporation or any other Subsidiary of that company or
corporation or of that Holding Company;

Banking Day and Business Day mean:

 

any day except a Saturday or Sunday on which banks in the city of New York, New
York, USA, Mexico City, Mexico, are generally open for the conduct of business;

Holding Company means:

 

in relation to a company or corporation, any other company or corporation in
respect of which it is a Subsidiary;

IMO/BC Code means:

 

the International Maritime Organisation Code of Safe Practice for Solid Bulk
Cargoes prevailing at the time of delivery;

INCOTERMS 2010 means:

 

the 2010 edition of the standard trade definitions published by the
International Chamber of Commerce;

LBMA means:

 

London Bullion Market Association;

 

 



 

 

CONTRATON 103-16CMX-012-0-P (LA)

1

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 2 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

 

 

 

LME means:

    

London Metal Exchange;

Month of Scheduled Shipment (MOSS) means:

 

in respect of any shipment of the concentrate, the calendar month in which
shipment has been scheduled as per the clause SHIPMENT or as otherwise agreed in
writing between the parties;

Subsidiary means:

 

in relation to any company or corporation, a company or corporation which is
controlled, directly or indirectly, by the first mentioned company or
corporation; more than half the issued share capital of which is beneficially
owned, directly or indirectly by the first mentioned company or corporation; or
which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation; and for this purpose, a company or corporation shall be treated as
being controlled by another if that other company or corporation is able to
direct its affairs and/or to control the composition of its board of directors
or equivalent body;

US$ means:

 

the lawful currency of the United States of America;

Valid TML means:

 

Transportable Moisture Limit valid for the current shipment;

Valid FMP means:

 

Flow Moisture Point valid for the current shipment.

 

QUANTITY AND QUALITY

 

100% of zinc concentrates (the “Concentrate”) production estimated to be 27,000
DMT evenly spread in monthly deliveries between January 2016 through to and
including December 2016.

 

The concentrate shall assay as follows:

 

 

 

Zn:

50-53%

Ag:

100-150 gr/mt

Au:

1-2 gr/mt

Cu:

0.2-0.4%

Pb:

1.5-3%

Sb:

0.01-0.02%

As:

0.2-0.3%

Cd:

0.4-0.48%

Bi:

0.005-0.01%

Fe:

2-6%

S:

20-30%

Hg:

8-20 ppm

SiO2:

4-8%

Ni:

50-80 ppm

Cr:

25-75 ppm

Te:

150-200 ppm

F:

265-330 ppm

 





 

 

CONTRATON 103-16CMX-012-0-P (LA)

2

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

Cl:

80-150 ppm

 

In the event the actual assays are outside of the above described contractual
assays both parties agree to discuss in good faith to reach a solution in line
with prevailing market terms.

 

The Concentrate shall otherwise be free from deleterious impurities harmful to
the smelting and / or refining processes and shall be able to withstand the
voyage, upon all customary forms of transportation, to the destination intended
by the Buyer. The Concentrate shall conform to all local regulations and the
IMO/BC Code of Safe Practice for Solid Bulk Cargoes. Seller shall promptly
present valid TML, FMP and moisture certificates if so requested by Buyer.

 

DELIVERY

 

DAP (Delivery At Place) Impala Terminals Mexico warehouse in Manzanillo
(Incoterms 2010).

 

DAP - Seller delivers the goods when they are placed at the disposal of the
buyer on the arriving means of transport ready for unloading inside the storage
facilities designated by Buyer at the named place of destination. Risks transfer
at this point from seller to buyer.

 

All export charges and the cost of loading the concentrate into the carrying
vessel shall be for Buyer's account, Seller shall have the right to collect the
16% VAT.

 

In case the maritime service from Salina Cruz Port starts operating, both
parties agree to discuss in good faith, the option to start delivering
concentrates to this port instead of Manzanillo, Mexico.

 

PRICE

 

Payments

 

Zinc

 

Pay for 85% (eighty-five percent)  of the final zinc content, subject to a
minimum  deduction of 8 (eight) units, at the official London Metal Exchange
cash settlement quotation for zinc, as published  in the Metal Bulletin in US$
and averaged over the quotational period.

 

Silver

 

Deduct 3 ounces per dry metric ton and pay the balance at 70%, at the LBMA
Silver Price, as published in US$ at www.lbma.org.uk and averaged over the
quotational period.





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

3

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

Gold

 

Deduct 1 gram per dry metric ton and pay the balance at 70%, at the LBMA AM/PM
Gold Price, as published in US$ at www.lbma.org.uk and averaged over the
quotational period.

 

Deduction

 

Treatment Charge

 

US$190.00 (one hundred and ninety dollars) per dry metric ton of the Concentrate
delivered basis DAP Impala warehouse, Manzanillo, Mexico.

 

This treatment charge is based on an applicable zinc price of US$1,650.00 (one
thousand six hundred and fifty dollars) per dry metric ton and will be increased
by US$0.25 (zero point twenty-five cents) for each US$1.00 (one dollar) the
applicable zinc price exceeds US$1,650.00 (one thousand six hundred and fifty
dollars) per dry metric ton.

 

Penalties

 

 

 

SiO2:

US$2.00 for each 1% that the final content exceeds 3.5%.

Cd:

US$l.50 for each 0.1% that the final content exceeds 0.3%.

F+Cl:

US$1.50 for each 100 ppm that the final content exceeds 400 ppm.

 

QUOTATIONAL PERIOD

 

The quotational period shall be the month following the Month of arrival at the
warehouse (MOA+1).

 

PAYMENT

 

All payments shall be made in US$ by telegraphic transfer.

 

Provisional Payment

 

95% (ninety five percent) of the provisional invoice value of the Concentrate,
based on the final wet weight, final moisture, provisional assays, the metal
forward LME prices for zinc and the metal forward Comex prices for Silver and
Gold, referred to the contractual QP at the date the invoice is issued, shall be
paid 5 (five) calendar days after the truck delivery to the Impala Manzanillo
warehouse against the presentation of the following documents:





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

4

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

1.  Seller's provisional invoice

2.  Seller's provisional weight and provisional moisture certificate

3.  Seller's provisional assay certificate

 

The Seller shall be able to deliver thru its Mexican Subsidiary and collect 16%
VAT on the provisional and final payments.

 

Second Provisional Payment

 

100% of the second provisional invoice value of the Payments less the
Deductions, less the first provisional payment, based on the final wet weights
and dry weights received at Impala warehouse, and final prices shall be paid to
the party so owing 40 days after the first provisional payment date based on the
following;

 

-



Second provisional invoice

-



Final  wet weight and  moisture certificate duly signed by an independent
surveyor company acceptable to Buyer

 

Final Payment

 

Final payment shall be made by the party so owing latest 3 (three) Banking Days
after the date final assays, weights and prices are known against presentation
of the final invoice.

 

In case Seller is indebted to Buyer by reason of having received provisional
payment in excess of the amount of the final invoice, this difference shall be
re-paid by Seller to Buyer by telegraphic transfer within 3 (three) Banking Days
of final weights, final assays and final prices being known.

 

TITLE AND RISK

 

Title and Risk in the concentrate shall pass from seller to buyer when the
concentrate has been delivered to Buyer at Impala Warehousing, S.A. de C.V. in
Manzanillo, Mexico.

 

WEIGHING, SAMPLING AND MOISTURE DETERMINATION

 

The operations of weighing, sampling and moisture determination shall be carried
out by Impala Terminals Mexico S.A. de C.V. in Manzanillo, Colima, Mexico in the
usual technical manner in accordance with standard international practices.

 

Sampling shall be done on top of the truck. Moisture samples shall be taken by
using a post hole shovel with five (5) samples taken from corner to corner of
each truck box.  The depth of each sample shall reach 





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

5

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

the bottom of the truck box and each sample contain 1 -1.5kg. The sample shall
be placed in plastic sample bag and the five (5) samples should make up
approximately 6 -8 kg composite sample. A grid of 36 holes (5 x 12 grid) with
each hole drilled to the full depth of the concentrate and the sample recovered
in the receiving pan (approx 1 - 1.5kg per drill hole). The total weight of the
composite sample should contain approximately 60 - 80kg.  The moisture and the
weight thus determined, less a weight franchise of 0.25% (zero point twenty five
percent) shall be final and binding for settlement purposes.

 

Seller shall have the right to appoint an internationally recognized supervision
company to conduct supervision of these operations. The costs of these
operations shall be borne by the Seller.

 

The size of the lots for sampling purposes shall be approximately 500 (five
hundred) wet metric tons. The final contents for all elements shall be
calculated on a lot-by-lot basis. The sum of the individual lot contents will
constitute the total of the shipment.

 

The samples shall be taken, prepared and sealed in the presence of Seller's
surveyor. Each party shall give their sample dispatch instructions and can
receive four (4) sets of samples for every composite lot prepared.

 

A reserve sample is kept in case of an eventual umpire and shall be dispatched
directly from Impala to the appointed third party Lab as per instructions
received by both Buyer and Seller.

 

ASSAYING

 

Assays shall be made independently by each party and in the event of greater
difference in assay exchange than contractually agreed, an umpire assay shall be
made by an umpire laboratory rotating lab for each quota, which shall be one of
the following, except for the silica to be exchanged by general composite, but
in any event not later than 45 (forty‑five) calendar days after the assay
samples are sealed and sent to the respective parties. Such date shall be
calculated starting after the sealing date of the last composite sample of the
monthly quota. In the event that assays have not been exchanged by the 45th
(forty-fifth) day after samples were sealed and sent to the respective parties,
then the party which is ready to exchange assays shall notify the other party by
fax or email that it is ready to exchange assays. If the other party does not
respond within 15 (fifteen) calendar days then the assay results of the party
which was ready to exchange its assay results shall be final and binding, save
for fraud or manifest error.

 

Should the difference between the results of both parties be not more than:

 

 

 

Zinc

0.5%

Silver

30 g/dmt

Gold

0.5 g/dmt

Fluorine

50 ppm

Chlorine

10 ppm

 





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

6

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

 

SiO2

0.5%

Cadmium

0.1%

 

Then the exact mean of the two results shall be taken as the agreed assay for
the purpose of final accounting

 

In the event of greater difference in assay exchange than contractually agreed,
an umpire assay shall be made by an umpire laboratory to be mutually agreed
between Buyer and Seller, which shall be one of the following:

 

Laboratory Services International B.V.

Geijssendorfferweg 54

3088 GK Rotterdam

 

Alfred H. Knight International Ltd.

Eccleston Grange

Prescot Road

St. Helens

Merseyside WA10 3BQ

England

 

ALS Inspection UK Limited

Caddick Road

Knowsley Business Park
Merseyside

L34 9HP

England

 

SGS Nederland B.V

Mineral Services

Malledijk 18 /PO Box 200

3208 LA /3200 AE

Spijkenisse

The Netherlands

 

Should the umpire assay fall between the results of the two parties, then the
arithmetical mean of the umpire assay and the assay of the party whose results
are nearer to the umpire’s shall be taken as the agreed assay. Should the umpire
assay fall outside the exchanged results, the middle of the 3 (three) results
shall be final. If the umpire results coincides with either of the two parties
or is the exact mean of the exchanged result, the umpire assay shall be final.





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

7

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

The cost of the umpire assay shall be borne by the party whose result is
farthest from the umpire result. The cost of the umpire assay shall be borne
equally by both parties when the umpire assay is the exact mean of the exchanged
results.

 

The silver and gold assay shall be determined adjusted for cupel and absorption
and slag loss.

 

FORCE MAJEURE

 

If either party is prevented, hindered or delayed from performing in whole or in
part any obligation or condition of this contract by reason of force majeure
(the “Affected Party”), the Affected Party shall give written notice to the
other party promptly and in any event within 3 (three) Business Days after
receiving notice of the occurrence of a force majeure event giving, to the
extent reasonably practicable, the details and expected duration of the force
majeure event and the quantity of Concentrate affected (the “Force Majeure
Notice”).

 

Provided that a Force Majeure Notice has been given, for so long as the event of
force majeure exists and to the extent that performance is prevented, hindered
or delayed by the event of force majeure, neither party shall be liable to the
other and the Affected Party may suspend performance of its obligations under
this contract (a "Force Majeure Suspension"). During the period of a Force
Majeure Suspension, the other party may suspend the performance of all or a part
of its obligations to the extent that such suspension is commercially
reasonable.

 

The Affected Party shall use commercially reasonable efforts to avoid or remove
the event of force majeure and shall promptly notify the other party when the
event of force majeure is terminated.

 

If a Force Majeure Suspension occurs, the time for performance of the affected
obligations and, if applicable, the term of this contract shall be extended for
a period equal to the period of suspension.

 

If the period of the Force Majeure Suspension is equal to or exceeds 3 months
from the date of the Force Majeure Notice, and so long as the force majeure
event is continuing, either party may, in its sole discretion and by written
notice, terminate this contract or, in the case of multiple deliveries under
this contract, terminate the affected deliveries.  Upon termination in
accordance with this clause, neither party shall have any further liability to
the other in respect of this contract or, as the case may be, the terminated
deliveries except for any rights and remedies previously accrued under the
Contract, including any payment obligations.

 

“Force Majeure” means any cause or event reasonably beyond the control of a
party, including, but not limited to fires, earthquakes, lightning, floods,
explosions, storms, adverse weather, landslides and other acts of natural
calamity or acts of god; navigational accidents or maritime peril; vessel damage
or loss; strikes, grievances, actions by or among workers or lock-outs (whether
or not such labour difficulty could be settled by acceding to any demands of any
such labour group of individuals); accidents at, closing of,





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

8

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

or restrictions upon the use of mooring facilities, docks, ports, harbours,
railroads or other navigational or transportation mechanisms; disruption or
breakdown of, storage plants, terminals, machinery or other facilities; acts of
war, hostilities (whether declared or undeclared), civil commotion, embargoes,
blockades, terrorism, sabotage or acts of the public enemy; any act or omission
of any governmental authority; good faith compliance with any order, request or
directive of any governmental authority; or any other cause reasonably beyond
the control of a party, whether similar or dissimilar to those above and whether
foreseeable or unforeseeable, which, by the exercise of due diligence, such
party could not have been able to avoid or overcome. A party’s inability
economically to perform its obligations under the Contract shall not constitute
an event of force majeure.

 

This clause shall not apply to any obligations to pay, indemnify or provide
security or to any Concentrate for which vessel, truck or rail wagon space has
been booked, pricing has been established, the quotational period has commenced
or payment has been made unless the Buyer has expressly consented in writing.

 

SUSPENSION OF QUOTATIONS

 

The metal prices and currency quotations specified under this contract are the
quotations in general use for the pricing of the metal content of concentrate.

 

In the event that any of these price quotations cease to exist or cease to be
published or should no longer be internationally recognised as the basis for the
settlement of concentrate contracts, then upon the request of either party,
Seller and Buyer will promptly consult together with a view to agree on a new
pricing basis and on the date for bringing such basis into effect. The basic
objective will be to secure the continuity of fair pricing.

 

DISPUTE RESOLUTION

 

Any dispute or claim arising out of or relating to this contract, or a breach
thereof (a “Dispute”), shall be decided by final and binding arbitration in New
York before three arbitrators. The arbitration shall be administered by the
American Arbitration Association (the “AAA”) in accordance with the United
States Arbitration Act (the “Act”) and the AAA's Commercial Arbitration Rules
(the “Rules”). If there is a conflict between the provisions of this clause and
the provisions of the Act or the Rules, the provisions of this clause shall
prevail. If there is a conflict between the Act and the Rules, the provisions of
the Act shall prevail. Either party may notify the other that the Dispute is to
be resolved pursuant to this clause, and in that notice name one arbitrator
selected by it. Within 15 (fifteen) calendar days after the receipt of such
notice, the other party shall select an arbitrator and notify the party which
initiated the arbitration of the name of its arbitrator. Within 15 (fifteen)
calendar days after notice is given of the appointment of the second arbitrator,
the two arbitrators selected shall select a third arbitrator. If any party fails
to appoint an arbitrator or the party­ appointed arbitrators fail to appoint the
third arbitrator within the prescribed 15 (fifteen) calendar day period then, on
reasonable notice to the other party, either party may ask the AAA to appoint
such arbitrators within 15 (fifteen) calendar days of the request therefore with
due regard for the selection criteria herein. The 





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

9

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

arbitrators shall be qualified by education, experience or training to render a
decision upon the issues of the Dispute.

 

The arbitrators promptly shall hear and determine (after giving the parties due
notice of hearing and reasonable opportunity to be heard) the issues submitted
to them and shall render their decision within 60 (sixty) calendar days after
they have notified the parties that the arbitration hearings have been closed
or, if oral hearings have been waived, from the date of the AAA's transmittal of
the parties' final statements and proofs to the arbitrators. Pending the final
decision of the arbitrators, both parties shall proceed diligently with
performance of all obligations under this contract, including the payment of all
sums not in dispute. Notwithstanding the foregoing the parties reserve the right
to apply to any court of competent jurisdiction for the purpose of enforcing the
provisions of this clause or obtaining security or other provisional relief to
satisfy or effectuate an eventual arbitration award, including without
limitation attachment and injunctive relief. The commencement of any such action
shall not constitute a waiver of the right to arbitration nor shall it prejudice
in any way the right to proceed to arbitration.

 

The arbitrators shall render their decision and the reasons therefore in
writing. The decision of no less than a majority of the arbitrators shall be
final and binding upon the parties without appeal to the courts. Judgment may be
rendered upon such decision in a court of competent jurisdiction. The
arbitrators are not empowered to render any award other than monetary damages or
to award damages inconsistent with the provisions of this contract, any
transaction or in excess of compensatory damages and each party waives its
right, if any, to recover any damages in excess of those provided for under this
contract or any transaction. Each party shall bear the costs and expenses of its
own arbitrator, attorneys and witnesses and the parties shall share equally the
costs of the third arbitrator and any hearing expenses. In determining any
matter submitted to arbitration, the arbitrators will apply the law governing
this contract.

 

CHOICE OF LAW

 

This contract shall be governed by and construed in accordance with the laws of
the state of New York, United States of America, excluding any conflicts of law
provisions that would require the application of the laws of any other
jurisdiction. Each party hereby consents to such jurisdiction of all purposes of
this contract.

 

The United Nations Convention on Contracts for the International sale of Good
(1980) shall not apply to this contract.

 

TAXES AND TARIFFS

 

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of origin shall be borne by the Seller.





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

10

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of discharge and/or the importing country shall
be borne by Buyer.

 

LICENSES

 

Seller undertakes that all the necessary export licences and all other
authorisations required for the Concentrate have been obtained (and/or will be
obtained) for the entire quantity covered by this contract. Seller furthermore
guarantees that such licences will remain in force for the full life of this
contract.

 

ASSIGNMENT

 

Without the prior written consent of the other party, which shall not be
unreasonably withheld, neither party may assign or create a trust or otherwise
transfer its rights nor obligations under this contract in full or in part.

 

THIRD PARTY RIGHTS

 

Any person who is not a party to this contract may not enforce any term of it.
The parties agree that the Contract (Right of Third Parties) Act 1999 shall not
apply to the contract or any other agreement entered pursuant to it.

 

LIMITATION OF LIABILITY

 

Neither the Seller nor the Buyer shall be liable, whether in contract or in tort
or otherwise, for indirect, consequential or special damages or losses of
whatsoever nature, however caused.

 

Under no circumstances shall Buyer's liability exceed the value of the
Concentrate as at the date of shipment.

 

INCOTERMS

 

Insofar as not inconsistent herewith INCOTERMS 2010 (and any later amendments
thereto) shall apply to this contract.

 

CHANGE OF CONTROL

 

In the event of any actual or prospective change in the organization, control or
management of a party, including without limitation, a change to the majority
shareholding or privatization or equivalent process, subject always to DEFAULT,
this contract will not be changed or in any way modified and shall continue in
full force and affect.





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

11

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

NOTICES

 

No notice or communication with respect to this contract shall be effective
unless it is given in writing and delivered or sent by facsimile or electronic
mail to the other party at the address set out herein, or to such other address
as each party otherwise notifies the other party.

 

Notices given by first class mail shall be deemed to have been delivered when
received. Notices sent by facsimile or electronic mail shall be deemed to have
been received upon completion of successful transmission if sent during normal
office hours at the place of receipt. Any facsimile or electronic mail
transmitted outside of normal office hours at the place of receipt shall be
deemed to have been received on the next Business Day.

 

All notices, requests and other communications hereunder shall be addressed:

 

 

 

If to Seller:

DON DAVID GOLD MEXICO S.A. DE C.V.

 

Las Rosas No. 339

 

Col. Reforma, Oaxaca, Oaxaca CP 68050

 

Mexico

 

Ph. +52 951 5216 8258

 

 

If to Buyer:

TRAFIGURA MEXICO, , S.A. DE C.V.

 

Reforma 115 piso 21, despacho 2102

 

Col. Lomas de Chapultepec, del. Miguel Hidalgo

 

Mexico D.F., Mexico

 

Phone: + 52 55 4021 69

 

WAIVERS

 

No waiver by Buyer of any right, power or remedy or of any provision of this
contract and no amendment of any provision of this contract shall be effective
unless and to the extent that it is expressly made and reduced to writing.

 

SEVERABILITY

 

The invalidity, illegality or unenforceability of any one or more of the
provisions of this contract shall in no way affect or impair the validity and
enforceability of the other provisions of this contract.





 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

12

 

--------------------------------------------------------------------------------

 

Classified as: PRIVATE AND CONFIDENTIAL

Picture 3 [goro20151231ex1016f9ec4001.jpg]

AV. PASEO DE LA REFORMA 115, PISO 21 OFICINA 2102, COL LOMAS DE CHAPULTEPEC,
MEXICO, D.F., C.P. 11000 TEL 52014100 FAX 55402203

 

CONFIDENTIALITY

 

The existence of and terms of this contract shall be held confidential by the
parties save to the extent that such disclosure is made to a party's banks,
accountants, auditors, legal or other professional advisers, or as may be
required by law, a competent court or a liquidator or administrator of a party,
or the other party has consented in writing to such disclosure.

 

ENTIRE AGREEMENT

 

This contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any previous agreements between the
parties relating to the subject matter. Each party acknowledges and represents
that it has not relied on or been induced to enter into this contract by any
representation, warranty or undertaking other than those expressly set out in
this contract. A party is not liable to the other party for a representation,
warranty or undertaking of whatsoever nature that is not expressly set out in
this contract.

 

FUTURE PRODUCTION

 

While the Seller has the right to look at opportunities for selling the
concentrates to other parties after the termination of this Contract, both
parties agree to discuss in good faith a commercial off take agreement for year
2017 and beyond.

 

IN WITNESS WHEREOF the parties have executed this document as of the respective
dates specified below with effect from the Effective Date specified on the first
page of this document.

 

Accepted:

 

 

 

 

 

 

 

 

/s/ Jason Reid

    

/s/ Juan Antonio Moran

DON DAVID GOLD MEXICO, S.A. DE C.V..

 

TRAFIGURA MEXICO, S.A. DE C.V.

(signed by fully authorised signatory)

 

(signed by fully authorised signatory)

 

 

 

Name:

Jason Reid

 

Name:

Juan Antonio Moran

Date:

22-01-2016

 

Date:

15-01-2016

 

 

 

 

CONTRATON 103-16CMX-012-0-P (LA)

13

 

--------------------------------------------------------------------------------